Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to applicant's communication of November 30, 2021.  The rejections are stated below.  Claims 2, 6-11, and 14-21 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 2, 6-11, and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of restricting trading to only the best market price available (0010) without significantly more. 


Claim 2 is directed to the abstract idea of “restricting trading to only the best market price available” which is grouped under Certain Methods of Organizing Human Activity (fundamental economic principles including hedging, mitigating risk) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 2 recites “receive from a bidder an only-at-best bid to purchase a trading product, the only- at-best bid comprising a bid price, in which the at least one processor is configured to receive a plurality of bids and offers from a plurality of trading participants via a plurality of user workstations in electronic communication with the at least one processor; receive, at a time when the only-at-best bid is received by the at least one …, market trading information indicating that at least two other trading participants are engaged in an active trading session for the trading product at a first price that is lower than the bid price, in which the at least two other trading participants comprise at least one seller of the trading product and at least one buyer of the trading product other than the bidder, and in which being engaged in an active trading session comprises being in a state of actively trading quantity of the trading product; 
responsive to a determination that the first price is lower than the bid price, generate electronic signals to cause to communicate an alert message directed to a graphical user interface of a computing device of the bidder, wherein the alert message indicates that the first price is lower than the bid price, and wherein the alert message indicates a selectable option to consummate an order for the only-at-best bid at the bid price;

responsive to a determination from the market trading information that the at least two other trading participants are engaged in the active trading session for the trading product at the first price that is lower than the bid price at the time when the only-at—best bid is received by the at least one …, decrease the bid price of the only-at-best bid to the first price, and receive, from the …, the acknowledgement … indicating whether to maintain the only-at- best bid”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
6.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “at least one processor, at least one memory having instructions to store thereon, when executed by the at least one processor, direct the at least processor, generate electronic signals, graphical user interface of a computing device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts 


Claim Rejections – 35 USC §112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 2, 6-11, and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Lack of Algorithm
	Claims 2, 11, and 19 each recite “generate electronic signals to cause to communicate an alert message directed to a graphical user interface…”. However, the specification does not provide details on what the limitation, comprises  “generate electronic signals” comprises. “Generate electronic signals” is not supported by Applicant’s specification. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).  Dependent claims 6-10, 14-18, and 20-21 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.
11.	Claims 2, 11, and 19 each recite “prevent execution of a trade related to the trade product until receipt of an acknowledgement message”.…” According to Applicant’s specification, The system may, in such embodiments, prevent the transaction from occurring until the participant acknowledges the alert (0022). The specification does not disclose how does the system “prevent the transaction from occurring until the participant acknowledges the alert“.  Dependent claims 6-10, 14-18, and 20-21 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.




Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

13.  	Claims 2, 6-11, and 14-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims as that of claims 1-16 of prior U .S. Patent No. 10,346,908. This is a double patenting rejection. 

14.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the 

15.  	Claims 2, 6-11, and 14-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of prior U.S. Patent No. 8,209,249. This is a double patenting rejection. 

16.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent 

17.  	Claims 2, 6-11, and 14-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of prior U.S. Patent No. 7,729,967. This is a double patenting rejection. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789. The examiner can normally be reached Monday-Friday 9:00am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692